Citation Nr: 1543751	
Decision Date: 10/13/15    Archive Date: 10/19/15

DOCKET NO.  07-15 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for chronic lymphocytic leukemia (CLL), to include as due to an undiagnosed illness or a medically unexplained multisymptom illness.
 
2.  Entitlement to service connection for a skin disability, claimed as skin cancer and diagnosed as basal cell carcinoma, to include as secondary to CLL.
 
3.  Entitlement to service connection for a respiratory disability, claimed as chronic or recurrent pneumonia, to include as secondary to CLL.
 
4.  Entitlement to service connection for a disability manifested by enlarged lymph nodes, to include as secondary to CLL.
 
5.  Entitlement to service connection for a disability manifested by an enlarged spleen, to include as secondary to CLL.

6.  Entitlement to service connection for spontaneous polycystic kidney disease, to include as secondary to CLL, or as due to an undiagnosed illness or a medically unexplained multisymptom illness.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active service from May 1963 to March 1965 and from November 1990 to May 1991, including service in Southwest Asia from January 1991 to May 1991. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from July 2006 and May 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Offices (RO) in San Diego, California, and Salt Lake City, Utah, respectively.  The Salt Lake City RO is currently the Agency of Original Jurisdiction.

The Veteran and his wife testified at a Travel Board hearing in July 2007.  A transcript of the hearing is of record.  As noted in a prior Board remand, the Board member who presided at the hearing is no longer employed by the Board.  The Veteran was provided notice and an opportunity for a new hearing, but has not elected to provide additional hearing testimony.  In fact, in recent statements, the Veteran's representative explicitly stated that the Veteran does not want a hearing.

The Veteran's claims for service connection for CLL, a skin disorder, a respiratory disorder, enlarged lymph nodes, and an enlarged spleen, were denied by the Board in March 2013, after which the Veteran appealed to the U. S. Court of Appeals for Veterans Claims (Court).  Following the April 2014 joint motion of the parties and Court Order, the claims were remanded by the Board in September 2014 for action in accordance with the joint motion.  

The record before the Board includes electronic records within Virtual VA and the Veterans Benefits Management System.

The issues of entitlement to service connection for CLL, for a skin disorder, for a respiratory disorder and for a kidney disorder are addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  The Veteran's enlarged lymph nodes are symptoms of his CLL, and not a separate disability.

2.  The Veteran's enlarged spleen is a symptom of his CLL, and not a separate disability.
 


CONCLUSIONS OF LAW

1.  A disability manifested by enlarged lymph nodes was not incurred in or aggravated by active military service and was not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).
 
2.  A disability manifested by an enlarged spleen was not incurred in or aggravated by active military service and was not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice in letters mailed in March 2006 and April 2006, prior to the initial adjudication of the claims.  

The Board also finds VA has complied with its duty to assist the Veteran in the development of his claims.  All appropriate development to obtain the Veteran's pertinent, available service treatment records (STRs) and post-service medical records (including VA and private) has been completed.  The Veteran's records from the Social Security Administration have also been obtained.  During the pendency of the claims, and pursuant to the Board's prior remands, the Veteran underwent medical examinations in connection with his claims in February 2011 and April 2015.  The VA medical examiner interviewed the Veteran, reviewed the evidence of record, and conducted a thorough physical examination.  While the medical examiner did not provide a medical opinion on the likelihood that claimed enlarged lymph nodes or enlarged spleen are related to service, the medical examiner found that these were symptoms of other disabilities and not independent disabilities on their own; therefore, no medical nexus opinion is needed.  The examination reports are adequate and no further medical examination or medical opinion is needed.

The Veteran has not identified any additional, existing evidence that could be obtained to substantiate these claims.  The Board is also unaware of any such evidence.  Accordingly, the Board will address the merits of the claims. 

II.  Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).  

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III.  Factual Background and Analysis

In this case, the Board has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

The Veteran seeks entitlement to service connection for disabilities manifested by enlarged lymph nodes and an enlarged spleen, both of which he contends are secondary to his CLL. 

After considering the Veteran's medical history and performing a thorough physical examination of the Veteran, the February 2011 VA medical examiner concluded that the Veteran's episodic lymphadenopathy, which is shown in the clinical records, would indeed be caused or aggravated by CLL, as it is in the symptom complex of CLL.  The February 2011 VA medical examiner similarly concluded that the Veteran's episodic splenomegaly, also documented in the clinical records during the pendency of the claim, would be at least as likely as not caused or aggravated by CLL as it is part of the signs and symptom complex of CLL.

The Veteran was more recently examined in April 2015.  This examiner also reviewed the Veteran's medical history and performed a physical examination of the Veteran.  This examiner also clearly stated that enlarged lymph nodes and an enlarged spleen are physical findings in CLL, and not separate medical conditions.  The examiner indicated that the Veteran indeed has these findings and that they are merely symptoms of his CLL.  Incidentally, the examiner also attributed the Veteran's enlarged lymph nodes in his retroperitoneum and pelvis to his metastatic prostate carcinoma.

Thus, the medical evidence demonstrates that the Veteran's enlarged lymph nodes and enlarged spleen are symptoms of another disability, rather than independent disabilities for which service connection can be awarded.  The evidence of record simply does not establish the presence of a disability manifested by enlarged lymph nodes or a disability manifested by enlarged spleen.  Rather, these are attributed to the separately claimed CLL, which is discussed further in the remand, below.  

As the Veteran has not shown a current disability for which service connection can be granted, the claims for service connection for a disability manifested by enlarged lymph nodes, and for a disability manifested by an enlarged spleen, must be denied.  The Board has duly considered the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claims, so that doctrine is not applicable.  


ORDER

Service connection for a disability manifested by enlarged lymph nodes, to include as secondary to CLL, is denied.
 
Service connection for a disability manifested by an enlarged spleen, to include as secondary to CLL, is denied.


REMAND

While the Board regrets the additional delay, the Veteran's remaining claims require additional development prior to adjudication.

In September 2014, the Board remanded the Veteran's claim for service connection for CLL for a new examination and opinion.  In particular, the examiner was to assess the nature of the Veteran's claimed disability and determine whether the Veteran's disability pattern is:  (1) an undiagnosed illness, (2) a diagnosable but medically unexplained chronic multi-symptom illness of unknown etiology, (3) a diagnosable chronic multisymptom illness with a partially explained etiology, or (4) a disease with a clear and specific etiology and diagnosis.  If the examiner determined that the Veteran's disability pattern is either a diagnosable but medically unexplained chronic multi-symptom illness of unknown etiology, or a diagnosable chronic multisymptom illness with a partially explained etiology, the examiner was to provide a medical opinion, with supporting rationale, as to whether it is at least as likely as not that the disability pattern or diagnosed CLL is related to the Veteran's service in Southwest Asia (to include environmental hazards).

The Veteran underwent the requisite examination in April 2015.  The examiner confirmed the existence of active CLL with an indication that it was diagnosed in January 2006.  The examiner went on to observe that the Veteran has no history of diagnosis or treatment for any hematologic disorder during his active service, and no evidence of elevated white blood cell counts during active service.  The examiner noted that the Veteran separated from service in 1991 and the first evidence of elevated white blood counts was in April 1994.  The examiner went on to state that no undiagnosed illness or diagnosable but medically unexplained chronic multisymptom illness of unknown etiology was identified.  Rather, according to the examiner, the Veteran's diagnosed conditions fall into the category of a diagnosable chronic multisymptom illness with a partially explained etiology, or a disease with a clear and specific etiology and diagnosis.  The examiner went on to state, however, that there is no evidence of causation by exposures or events related to service in Southwest Asia and that the cause of CLL is currently unknown.  It is unclear how the opinion can be that the Veteran's CLL is both a diagnosable illness with a partially explained etiology or a disease with a clear and specific etiology, yet also be a disease with an unknown etiology.  This opinion is  undoubtedly internally inconsistent and, therefore, inadequate for use in this analysis.

Further, the 2015 examiner, like the 2011 examiner, partially relied upon the fact that abnormal white blood cell counts were not seen until 1994, for the opinion that there is no evidence of CLL experienced in Southwest Asia.  In May 2007, however, on his VA Form 9 Substantive Appeal, the Veteran clearly indicated that these missing records are dated between 1991 and 1994 and are from a VA healthcare facility and would show elevated white blood count readings dating back to service.  There is no indication in the record that the RO attempted to locate the missing VA treatment records dating between 1991 and 1994.  VA's duty to assist under 38 C.F.R. § 3.159(c)(2) requires VA to assist the Veteran in obtaining potentially relevant records such as this within Federal government control.  Because VA has yet to meet its duty to assist in this regard, a remand is required.

The Veteran is also claiming that service connection is warranted for a respiratory disorder and a skin disorder, which he contends are due to his CLL.  Therefore, the respiratory and skin claims are inextricably intertwined with the issue of entitlement to service connection for CLL.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that issues are inextricably intertwined and must be considered together when a decision concerning one could have a significant impact on the other).  Therefore, the claims for service connection for a respiratory disorder and a skin disorder are remanded along with the CLL claim.

Finally, by way of a May 2015 rating decision, the RO denied service connection for spontaneous polycystic kidney disease, to include as secondary to CLL, or as due to an undiagnosed illness or a medically unexplained multisymptom illness (a kidney disorder).  In June 2015 and again in July 2015, the Veteran's representative filed a notice of disagreement (NOD) with the denial of service connection.  The RO has not provided the Veteran with a statement of the case (SOC) in response to the NOD.  Because the NOD placed the issue in appellate status, the matter must be remanded for the originating agency to issue an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED to the RO for the following actions:

1.  The RO should provide the Veteran and his representative with an SOC on the issue of entitlement to service connection for spontaneous polycystic kidney disease and inform them of the requirements to perfect an appeal with respect to this new issue.  If the Veteran perfects the appeal, the RO should ensure that all indicated development is completed before the issue is certified for appellate consideration.

2.  The RO should undertake appropriate development to obtain a copy of any outstanding records pertinent to the Veteran's claims, including any non-duplicative VA treatment records dated since the Veteran's separation from active service, such as the 1991 to 1994 records referred to in the May 2007 VA Form 9.  

If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

3.  Once the record is developed to the extent possible, all pertinent evidence of record should be provided to the April 2015 VA examiner, who should be requested to prepare an addendum providing an opinion as to the nature and etiology of the Veteran's CLL.  

After the review of the evidence of record, the VA examiner should provide an opinion as to whether the Veteran's disability pattern is: (1) an undiagnosed illness, (2) a diagnosable but medically unexplained chronic multi-symptom illness of unknown etiology, (3) a diagnosable chronic multisymptom illness with a partially explained etiology, or (4) a disease with a clear and specific etiology and diagnosis. If the examiner determines that the Veteran's disability pattern is either (2) a diagnosable but medically unexplained chronic multi-symptom illness of unknown etiology, or (3) a diagnosable chronic multisymptom illness with a partially explained etiology, the examiner should provide an opinion, with supporting rationale, as to whether it is at least as likely as not that the disability pattern or diagnosed CLL is related to the Veteran's service in Southwest Asia (to include environmental hazards). 

The supporting rationale for all opinions expressed must be provided.  The Board reminds the VA examiner that the prior examination report indicated that the CLL is both of unknown etiology and of a partially explained etiology or a clear and specific etiology.  These are indeed mutually exclusive notions, such that all cannot simultaneously be true.  

If the examiner is unable to provide any required opinion, the examiner should explain why the required opinion cannot be provided.

If the prior examiner is unavailable, all pertinent evidence of record should be made available to and reviewed by another physician with sufficient expertise who should be requested to provide the required opinion with supporting rationale.

Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinion.

4.  The RO should also undertake any other development it determines to be warranted.

5.  Then, the RO should readjudicate the remaining issues of entitlement to service connection for CLL, a respiratory disability, and a skin disability.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the RO should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action unless he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


